DETAILED ACTION
	This Office action is based on the amendments filed September 2, 2022 for application 16/304,156.   Claims 1-10 as amended as currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Claim Objections
Claim 4 is objected to because it appears the limitation “wherein the artificial tendon arranged on an outside of the material” should be “wherein the artificial tendon is arranged on an outside of the material”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a palm of the user” in line 11 and “the user’s palm” in line 27; however, since the claim repeatedly refers to a wearer rather than a user, it is unclear whether or not the “user” and the “wearer” are intended to be the same individual.  It is suggested that the above limitations of claim 1 be amended to recite “a palm of the wearer” and “the wearer’s palm”, respectively, in order to clearly refer to the same individual throughout the claim language.
Claim 2 recites the limitation “the knuckle positions” in line 5; however, there is insufficient antecedent basis for this limitation in the claims.  It is suggestion the above limitation of claim 2 be amended to recite “the joint positions” as previously recited in claim 1.
Claims 3-10 are included in the rejection under 35 U.S.C. 112(b) for depending from rejected claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism. 

Claims 1-10 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).
Claim 1 recites the limitation “the finger portion having a joint position on each lateral side laterally adjacent each pivot point of each knuckle of the wearer’s finger and a joint of the wearer’s finger with a palm of the user”; however, this limitation defines the claimed invention by positively reciting a portion of the wearer/user.  It is suggested that the above limitation of claim 1 be amended to recite “the finger portion having a joint position on each lateral side configured to be positioned laterally adjacent each pivot point of each knuckle of the wearer’s finger and a joint of the wearer’s finger with a palm of the wearer”.
Claim 1 further recites the limitation “wherein the path of the artificial tendon further extends along the palm of the wearer”; however, this limitation also defines the claimed invention by positively reciting a portion of the wearer.  It is suggested that the above limitation of claim 1 be amended to recite “wherein the path of the artificial tendon is further configured to extend 
Claims 2-10 are included in the rejection under 35 U.S.C. 101 for depending from rejected claim 1.

Allowable Subject Matter
Claims 1-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and/or 35 U.S.C. 101 and section 33(a) of the America Invents Act set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 1 is indicated allowable because Erickson et al. (US 2008/0000010) fails to disclose that the path of the artificial tendon comprises a detour between the joint positions corresponding to the proximal joint of the wearer and the joint positions corresponding to the joint of the wearer’s finger with the wearer’s palm, the detour altering the path of the artificial tendon to be one of closer to the dorsal side of the finger portion at the detour than at the joint positions corresponding to the proximal joint of the wearer, or on the dorsal side of the finger portion at the detour in combination with the other claimed limitations.
Claims 2-10 are indicated allowable from depending from allowable claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keri J. Nelson whose telephone number is 571-270-3821.  The examiner can normally be reached Monday - Friday, 9am - 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E. Bredefeld, can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KERI J NELSON/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        11/21/2022